REED, District Judge.
Each count of the indictment appears to be laid under section 190, Penal Code of the United States (18 USCA § 313), which provides that “whoever shall steal, purloin, or embezzle any mail bag or other property in use by or belonging to the Post Office Department,” of the United States, shall be punished. The indictment follows the statute, and the allegation that stamps and money are property of the Post Office Department would be a matter of proof on trial.
That the indictment does not state the value of the United States postage stamps alleged to be stolen is immaterial, because it is not necessary to state the value of the property stolen, if the property has some value, and the value of the property does not become material in distinguishing whether the crime should be petit larceny or grand larceny. The substance of the crime in this instance is stealing post office property, and the distinction between petit and grand larceny is not material to the validity of the indictment.
The demurrer is therefore overruled.